Allowable Subject Matter

	This communication is in response to applicant’s Pre-Brief conference request which is filed March 4, 2022.
 
Claims 1-40 are allowed as evident by applicant’s arguments and remarks in the Pre-Brief Conference request.
 
Referring to claims 1 and 21, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that receiving, from a user device associated with a first address, a request associated with a user account of a premises service; receiving, from a premises device located at a premises, data indicative of a second address associated with the premises device; and determining, based on a correspondence between the first address and the second address, an association between the premises device and the user account.

Referring to claims 10 and 30, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that receiving, from a user device associated with a first address, a request associated with a user account of a premises service; receiving, from a premises device located at a premises, data indicative of a second address associated with the premises device; and causing, based on a correspondence between the first address and the second address, communication 

Claims 2-9, 11-20, 22-29 and 31-40 depend either directly or indirectly upon independent claims 1, 10, 21 and 30; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684